ALLOWABILITY NOTICE
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, K V (US 20160166309), Paul et al. (US 20100191142), and Keidar (US 20040147920), fails to reasonably teach or suggest performing/a processor configured to perform an ablation by applying power to a proximal surface of a tissue and estimating an overall thickness of a tissue that is a measure of a distance from the proximal surface of the tissue to a surface of a distal end of the tissue in response to a measured change in temperature during the ablation, or then performing a subsequent ablation for a second time period and second power computed using the estimated overall tissue thickness to complete ablation of the tissue when taken in combination with the additional claim elements. Paul teaches a method of determining tissue thickness while applying power and measuring the change in temperature, however Paul fails to teach this in the context of ablation and therefor would not meet the claim limitations when taken alone or in combination with the additional prior art of record. The Examiner notes that “overall thickness being a measure of a distance between the proximal surface of the tissue and a distal surface of the tissue” is being interpreted as meaning the overall thickness of tissue between a proximal surface of the tissue and a distal surface of the tissue as directed by the distance “D” as disclosed in Figure 2 of the instant application.
Conclusion                                                                                                                                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794